
	

114 S3429 IS: Small Business Survival from Disaster Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3429
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To delay the implementation of the overtime rule submitted by the Department of Labor entitled Defining and Delimiting the Exemptions for Executive, Administrative, Professional, Outside Sales
			 and Computer Employees for  a period of 2 years in States in which the President has declared that a major disaster
			 exists.
	
	
		1.Short title
 This Act may be cited as the Small Business Survival from Disaster Act. 2.Delaying implementation of overtime rule for States with major disasters (a)Delayed effective dateNotwithstanding the effective date set forth in the rule submitted by the Department of Labor entitled Defining and Delimiting the Exemptions for Executive, Administrative, Professional, Outside Sales and Computer Employees (81 Fed. Reg. 32391 (May 23, 2016)), such rule shall not take effect until December 1, 2018, with respect to any State described in subsection (b).
 (b)States with major disaster declarationsA State described in this subsection is a State in which, not prior to August 14, 2016, the President has declared that a major disaster exists under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
			
